OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by the Appellate Division, First Judicial Department, on December 23, 1968 under the name of David Ian Pesner.
On May 27, 1985, David Pesner pleaded guilty in the County Court, Rockland County, to 11 counts of grand larceny in the second degree in violation of Penal Law § 155.35, a class D felony. On June 27, 1985 he was sentenced to 11 concurrent indeterminate terms of imprisonment having a maximum of 7 years and a minimum of 2 Vs years and the court ordered restitution on each of the 11 counts totaling $425,968.63. Respondent was ordered to file a confession of judgment and he was assessed a penalty of $100 on the first count.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, petitioner’s motion is granted. Respondent is disbarred and the clerk of the court is directed to strike his *216name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Brown and Lawrence, JJ., concur.